DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14, 16, and 18-20 of U.S. Patent No. 11,337,413. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 1 includes the limitations of a housing having an aperture, a disposable glue board, a lure compartment, and a lid. These limitations can be found in claims 1 and 16 of U.S. Patent No. 11,337,413.
Claim 2 includes the limitations of a lure solution includes water and a humectant which can be found in claim 1 of U.S. Patent No. 11,337,413.
Claim 3 includes the limitations of the openings are located to allow the crawling pests to enter the enclosure therethrough. This limitation can be found in claim 1 of U.S. Patent No. 11,337,413.
Claim 4 includes the limitations of the moisture from the lure solution is released by evaporation through the lure aperture and into the enclosure to attract the crawling pests. This limitation can be found in claim 1 of U.S. Patent No. 11,337,413.
Claim 5 includes the limitations of the lure solution is absorbed within a carrier material that is contained within the lure compartment. This limitation can be found in claim 2 and 7 of U.S. Patent No. 11,337,413.
Claim 6 includes the limitations of the humectant is glycerin. This limitation can be found in claim 3 of U.S. Patent No. 11,337,413.
Claim 7 includes the limitation of the lure solution is approximately 50% water and 50% glycerin.  This limitation can be found in claim 4 of U.S. Patent No. 11,337,413.
Claim 8 includes the limitation of the lid is openable to add additional lure solution into the receptacle.  This limitation can be found in claim 5 of U.S. Patent No. 11,337,413.
Claim 9 includes the limitation of the aperture is formed in an upper panel of the housing and the lure compartment is held therein with its bottom wall in spaced relationship above the glue board. This limitation can be found in claim 6 of U.S. Patent No. 11,337,413.
Claim 10 includes the limitation of the humectant is selected from the group consisting of glycerin and propylene glycol, the lure solution being at least 50% water. This limitation can be found in claim 8 of U.S. Patent No. 11,337,413.
Claim 11 includes the limitation of the carrier material is selected from the group consisting of water beads and crystals made of super absorbent polymers, super absorbent fibers, fabrics made of super absorbent fibers, absorbent cellulose papers and hydrogel strips. This limitation can be found in claim 9 of U.S. Patent No. 11,337,413.
Claim 12 includes the limitation of a lower panel of the housing includes hold-down elements to prevent the glue board from being turned over. This limitation can be found in claim 10 of U.S. Patent No. 11,337,413.
Claim 13 includes the limitation of the housing is made of two mirror image parts of injection molded plastic, each of the parts including one opposed side wall and a planar body panel corresponding with one of an upper panel and a lower panel, the two mirror image parts being secured to one another to form the housing, the trap being usable with either of the planar body panels located in a bottom-most position. This limitation can be found in claims 14 and 16 of U.S. Patent No. 11,337,413.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Knuppel (US Pub. 5,930,944).
Regarding claim 1, Knuppel discloses a glue trap configured to attract crawling pests including insects and spiders comprising: 
a housing forming an enclosure, the housing having an aperture and a plurality of openings (Fig. 1, box 12 has a plurality of openings such as mouse holes 44 and insect holes 46); 
a disposable glue board placed within the enclosure adjacent a lower panel (Abstract, lines 1-6: “A combined mouse and insect trap is formed from a container having side walls, a bottom wall, and a top wall forming an enclosed compartment. A glue board is placed within the compartment and is capable of gripping and holding a mouse or an insect whenever a mouse or insect contact it”);  
and a fillable lure compartment being removably inserted into the aperture and having a receptacle with a bottom wall and side walls that define a lure holding area containing a quantity of lure solution (Col. 3, lines 12-16: “Within V-compartment 34 is an insect bait 52. Various types of insect baits can be placed in the V-shaped chamber 34, and insects can gain access to the bait through the insect openings 46 in inside wall 20. Any of the commercially available baits may be utilized in V-shaped compartment 34”), a lid covers the lure holding area and a lure aperture in one of the side walls is in communication with the enclosure (Fig. 1, lid 54).
Regarding claim 3, Knuppel discloses the openings are located to allow the crawling pests to enter the enclosure therethrough (Abstract, lines 6-10: “One or more mouse holes are provided in the side walls to permit mice to enter the compartment. Also one or more insect holes are provided in the side walls. The insect holes are too small to permit a mouse to enter, but are small enough to permit insects to enter the compartment”).
Regarding claim 8, Knuppel discloses the claimed invention in addition to the lid is openable to add additional lure solution into the receptacle (Fig. 1, lid 54 can be removed from box 12).
Regarding claim 9, Knuppel discloses the claimed invention in addition to the aperture is formed in an upper panel of the housing and the lure compartment is held therein with its bottom wall in spaced relationship above the glue board (Fig. 1, v-shaped partition 28 separates the insect holes 46 from glue board 38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Knuppel (US Pub. 5,930,944) in view of Olson (US Pub. 10,123,534 B2).
Regarding claim 2, Knuppel discloses the claimed invention except for as taught by Olson, the lure solution includes water and a humectant (Col. 6, lines 29-36: “The carrier and its concentration may be selected based on the intended use of the composition. For example, a composition intended to be used as a spray may comprise a liquid carrier, such as water or a water based solution, e.g., an aqueous solvent, such as an alcohol (e.g., methanol, ethanol, propanol, butanol, etc., and mixtures thereof) or polyol (e.g., glycerol, ethylene glycol, propylene glycol, diethylene glycol, etc., and mixtures thereof)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Knuppel to include the lure composition of Olson to slow the rate of evaporation.
Regarding claim 4, Knuppel discloses the claimed invention except for as taught by Spangler, moisture from the lure solution is released by evaporation through the lure aperture and into the enclosure to attract the crawling pests (Col. 7, lines 21-24: “The compositions may also optionally include humectants such as glycerol/glycerine, glycol, or other suitable components to slow evaporation and maintain wetness of the composition after application”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Knuppel to include the evaporating lure of Olson to more effectively attract insects to the trap.
Regarding claim 5, Knuppel as modified by Olson discloses the claimed invention in addition to as taught by Olson, the lure solution is absorbed within a carrier material that is contained within the lure compartment (Col. 6, lines 29-36: “The carrier and its concentration may be selected based on the intended use of the composition. For example, a composition intended to be used as a spray may comprise a liquid carrier, such as water or a water based solution, e.g., an aqueous solvent, such as an alcohol (e.g., methanol, ethanol, propanol, butanol, etc., and mixtures thereof) or polyol (e.g., glycerol, ethylene glycol, propylene glycol, diethylene glycol, etc., and mixtures thereof)”).
Regarding claim 6, Knuppel as modified by Olson discloses the claimed invention in addition to as taught by Olson, the humectant is glycerin (Col. 6, lines 29-36: “The carrier and its concentration may be selected based on the intended use of the composition. For example, a composition intended to be used as a spray may comprise a liquid carrier, such as water or a water based solution, e.g., an aqueous solvent, such as an alcohol (e.g., methanol, ethanol, propanol, butanol, etc., and mixtures thereof) or polyol (e.g., glycerol, ethylene glycol, propylene glycol, diethylene glycol, etc., and mixtures thereof)”).
Regarding claim 7, Knuppel as modified by Olson discloses the claimed invention except for the lure solution is approximately 50% water and 50% glycerin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select this ratio of water to glycerin to provide an ideal rate of evaporation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Knuppel as modified by Olson discloses the claimed invention in addition to as taught by Olson, the humectant is selected from the group consisting of glycerin and propylene glycol (Col. 6, lines 29-36: “The carrier and its concentration may be selected based on the intended use of the composition. For example, a composition intended to be used as a spray may comprise a liquid carrier, such as water or a water based solution, e.g., an aqueous solvent, such as an alcohol (e.g., methanol, ethanol, propanol, butanol, etc., and mixtures thereof) or polyol (e.g., glycerol, ethylene glycol, propylene glycol, diethylene glycol, etc., and mixtures thereof)”). 
However, Knuppel as modified by Olson does not disclose the lure solution being at least 50% water. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select this ratio of water to glycerin to provide an ideal rate of evaporation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knuppel (US Pub. 5,930,944) in view of Olson (US Pub. 10,123,534 B2), and further in view of Kidder (US Pub. 2008/0302000 A1).
Regarding claim 11, Knuppel as modified by Olson discloses the claimed invention except for as taught by Kidder, the carrier material is selected from the group consisting of water beads and crystals made of super absorbent polymers, super absorbent fibers, fabrics made of super absorbent fibers, absorbent cellulose papers and hydrogel strips (Pg. 2, [0027], line 10 – Pg. 3, [0027], line 2: “The bait retainer 50 may be constructed of a suitable adsorbent foam material, for example. In a preferred embodiment, the bait retainer 50 is constructed of floral foam material. Floral foam is a finely textured, highly adsorbent, open-celled polystyrene foam material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Knuppel as modified by Olson to include the adsorbent foam material of Kidder to retain the lure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Knuppel (US Pub. 5,930,944) in view of Kidder (US Pub. 2008/0302000 A1).
Regarding claim 12, Knuppel discloses the claimed invention except for as taught by Kidder, a lower panel of the housing includes hold-down elements to prevent the glue board from being turned over (Fig. 2, backing 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trap of Knuppel to include the hold-down elements of Kidder to prevent the glue board from sticking to the lid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642